       Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

ANGELIA JOHNSON                               Case No.: 3:19-cv-49-DPJ-FKB

      Plaintiff,                              Hon. Judge Daniel P. Jordan III

v.

CITIBANK, N.A. and
HALSTED FINANCIAL
SERVICES, LLC,

     Defendants.
__________________________________________________________________/

     FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Angelia Johnson (“Plaintiff”), through her attorneys, alleges the

following against Citibank, N.A., (“Defendant”):

                                INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

                                        -1-
      Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 2 of 9




Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns… th8at would be

highly offensive to a reasonable person.”

3.    Count III of Plaintiff’s Complaint is based on the Fair Debt Collection

Practices Act (FDCPA), 15 U.S.C. §1692d, which prohibits debt collectors from

causing a telephone to ring or engaging any person in telephone conversation

repeatedly or continuously with intent to annoy, abuse, or harass any person at the

called number

                          JURISDICTION AND VENUE

4.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

5.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

6.    Defendants transact business here; personal jurisdiction is established.

                                     PARTIES

7.    Plaintiff is a natural person residing in Jackson, Hinds County, Mississippi.

8.    Defendant CITIBANK, NA (“Citi”) is a banking institution engaged in the

business of giving credit and collection debt, with their principal place of business

located in New York, NY. Defendant Citi can be served with process at 701 East

60th Street North, Sioux Falls, South Dakota.


                                         -2-
        Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 3 of 9




9.      Defendant Halsted Financial Services Interstate, LLC, (“Halsted”) is a

creditor engaged in the business of debt collection with its principal place of business

located in Skokie, IL. Defendant Halsted can be served with process in 801 Adlai

Stevenson Drive, Springfield, IL 62703.

10.     Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                            FACTUAL ALLEGATIONS

11.     Defendant Citi was attempting to collect an alleged debt from Plaintiff.

12.     In or around March of 2018, Defendant Citi began placing calls to Plaintiff’s

cellular phone, phone number ending in 8613, in an attempt to collect an alleged

debt.

13.     The calls placed by Defendant Citi originated mainly from (866) 322-4983;

(877) 437-1981; (877) 836-5629; and (877) 836-5629.

14.     On or about April 4, 2018, at 6:47 p.m., Plaintiff answered a collection call

from Defendant Citi; Plaintiff heard a pause before the collection agent began to

speak, indicating the use of an automated telephone dialing system; Plaintiff spoke

with “Mary”, Defendant Citi’s representative from telephone number (866) 322-

4983




                                         -3-
       Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 4 of 9




15.   Defendant Citi informed Plaintiff that it was attempting to collect a debt

relating to her Sears Citibank account.

16.   Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s request not to be contacted, Defendant Citi continued to call Plaintiff.

17.   Defendant’s incessant calls continued nearly every day until June 26, 2018.

18.   Between April 4, 2018 and June 26, 2018, Defendant Citi called Plaintiff no

less than one hundred and forty-four (144) times.

19.   Defendant Citi regularly called Plaintiff three (3) to five (5) times a day.

20.   In or around January of 2019, Defendant Halsted began placing calls to

Plaintiff’s cellular phone number, in an attempt to collect on the above referenced

Citibank account on behalf of Defendant Citi.

21.   Since Plaintiff revoked consent with Defendant Citi, Halsted never had

consent to call Plaintiff’s cellular telephone.

22.   The calls placed by Defendant Halsted mainly originated from (337) 382-

0102; (502) 233-9904; (601) 588-6358; (601) 724-4556; (601) 963-2049; (662) 399-

3061; (662) 427-1134; (662) 427-1420; (662) 427-1420; (662) 427-1549; (662) 850-

1039; (662) 850-1048; and (913) 276-1565.

23.   Between January 7, 2019 and January 24, 2019, Defendant Halsted called

Plaintiff no less than eighteen (18) times.




                                          -4-
       Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 5 of 9




24.    Many times, when Plaintiff answered calls from Defendants, there was a pre-

recorded message or no person on the phone.

25.    Plaintiff is a math consultant for four (4) school districts in Mississippi and

often received calls while meeting with students and teachers.

26.    The calls placed by Defendant were a constant distraction and reminder of her

financial situation, resulting in stress, anxiety, sleepless nights and headaches.

27.    In addition to the stress and anxiety Plaintiff was experiencing due to her

financial struggles, Plaintiff’s mother passed away in December of 2017.

28.    Plaintiff was thrust into caring for her father emotionally and financially after

the loss of her mother and she regularly drove to her father’s home in Macomb,

Mississippi, roughly an hour away from her home.

29.    Plaintiff always has her cellular phone on and in her possession so that she is

available for her father.

30.    As a result of Defendants’ conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

                                   COUNT I
      Defendant Citi and Halsted’s Violations of the TCPA, 47 U.S.C. § 227

31.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

32.    Defendant violated the TCPA. Defendants’ violations include, but are not

limited to the following:

                                         -5-
      Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 6 of 9




      a.    Within four years prior to the filing of this action, on multiple

            occasions, Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)

            which states in pertinent part, “It shall be unlawful for any person

            within the United States . . . to make any call (other than a call made

            for emergency purposes or made with the prior express consent of the

            called party) using any automatic telephone dialing system or an

            artificial or prerecorded voice — to any telephone number assigned to

            a . . . cellular telephone service . . . or any service for which the called

            party is charged for the call.

      b.    Within four years prior to the filing of this action, on multiple

            occasions, Defendants willfully and/or knowingly contacted Plaintiff at

            Plaintiff’s cellular telephone using an artificial prerecorded voice or an

            automatic telephone dialing system and as such, Defendants knowing

            and/or willfully violated the TCPA.

33.   As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendants knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                        -6-
      Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 7 of 9




                                   COUNT II
                         Defendants’ Invasion of Privacy
                           (Intrusion upon Seclusion)

34.   Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

35.   Defendants violated Plaintiff’s privacy. Defendants’ violations include, but

are not limited to, the following:

      a.     Defendants intentionally intruded, physically or otherwise, upon

             Plaintiff’s solitude and seclusion by engaging in harassing phone calls

             in an attempt to collect on an alleged debt despite numerous requests

             for the calls to cease.

      b.     Defendants’ conduct would be highly offensive to a reasonable person

             as Plaintiff received calls that interrupted Plaintiff’s work and sleep

             schedule.

      c.     Defendants’ acts, as described above, were done intentionally with the

             purpose of coercing Plaintiff to pay the alleged debt.

36.   As a result of Defendants’ violations of Plaintiff’s privacy, Defendants are

liable to Plaintiff for actual damages. If the Court finds that the conduct is found to

be egregious, Plaintiff may recover punitive damages.

                                COUNT III
   Defendant Halsted’s Violations of the Fair Debt Collection Practices Act,
                         FDCPA 15 U.S.C. § 1692d


                                         -7-
         Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 8 of 9




37.     Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

38.     Defendant Halsted violated the FDCPA. Defendant’s violations include, but

are not limited to, the following:

        a.    Defendant violated § 1692d of the FDCPA by engaging in conduct the

              natural consequence of which is to harass, oppress, or abuse any

              person in connection with the collection of a debt; and

        b.    Defendant violated § 1692d(5), which prohibits debt collectors from

              causing a telephone to ring or engaging any person in telephone

              conversation repeatedly or continuously with intent to annoy, abuse,

              or harass any person at the called number.

39.     Defendant’s acts, as described above, were done intentionally with the

purpose of coercing Plaintiff to pay the alleged debt.

40.     As a result of the foregoing violations of the FDCPA, Defendant is liable to

Plaintiff for declaratory judgment that Defendant’s conduct violated the FDCPA,

actual damages, statutory damages, and attorney’s fees and costs.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Angelia Johnson, respectfully requests judgment be

entered against Defendants for the following:

      A. Declaratory judgment that Defendants violated the TCPA and FDCPA;


                                          -8-
       Case 3:19-cv-00049-DPJ-FKB Document 3 Filed 02/26/19 Page 9 of 9




   B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

      227(b)(3)(C);

   C. Actual and punitive damages resulting from the invasion of privacy;

   D. Statutory damages of $1,000.00 pursuant to the 15 U.S.C. 1692k;

   E. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collections

      Practices Act;

   F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

      allowed under the law; and

   G. Any other relief that this Honorable Court deems appropriate.

                          DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.

                                                RESPECTFULLY SUBMITTED,

                                                SCHLANGER LAW GROUP LLP

Date: February 26, 2019                         By: /s/Brian K. Herrington
                                                Brian K. Herrington
                                                602 Steed Road, Suite 100
                                                Ridgeland, MS 39157
                                                T: 601-208-0013
                                                F: 646-612-7996
                                                bherrington@consumerprotection.net




                                          -9-
